On the trial the record of a suit against Drummond on this bond was introduced, in which, after many continuances and much unnecessary delay, as was contended by the defendants, a judgment was obtained upon which aca. sa. issued. After a return of non est inventus, two writs of scirefacias were issued, which were both returned nihil, when, instead of taking judgment against the bail by default, a third was issued, upon which Drummond was surrendered in discharge of his bail.
His Honor, Judge Martin, instructed the jury that the plaintiff was bound to that diligence which a prudent man would *Page 252 
use in his own business, and left it to them to say whether he had used that diligence or not. A verdict was returned for the plaintiff, and the defendants appealed.
We think whether due diligence had been used in endeavoring to collect the debt from Drummond was a question of law, as it arose in this case. We also think, as the plaintiff did not take judgment against Drummond's bail upon the return of two writs of sci. fa. instead of issuing a third, he did not use that diligence which the case required. Let the judgment be reversed, and a new trial granted.